Order, Supreme Court, New York County, entered May 26, 1977, granting plaintiff’s motion for an order directing a new taxation of costs in this action, unanimously reversed, on the law and the facts, with $75 costs and disbursements of this appeal to appellants, and the plaintiff’s motion denied. In an earlier appeal to this court by the plaintiff from an adverse judgment that dismissed his complaint after a jury trial, plaintiff proceeded by the appendix method. The defendants, deeming that appendix to be inadequate, moved in this court to compel the plaintiff to print the additional material, and that motion was denied. The defendants then included those portions of the record in their own appendix, which was helpful to the court and referred to by the defendants in their brief on that appeal. We affirmed the judgment in favor of the defendants, Mandell v Grosfeld (54 AD2d 663), and directed that the defendants-respondents recover the cost and disbursements of the appeal. On the remittitur, the county clerk entered judgment in favor of the defendants in the sum of $1,092.26, which included $937.76 covering defendants-respondents’ additional appendix. The plaintiff then moved to retax the cost to eliminate the said sum from the judgment, and the motion was granted by Special Term. The fact that we denied the defendants’ motion to compel the plaintiff to print the additional material did not indicate that the material was not necessary to the appeal. It merely meant that we were not requiring the plaintiff to print it. The defendants were within their rights under CPLR 5528 (subd [b]) in printing the additional portion and, having been successful on the appeal, and having been awarded costs, were entitled to the reasonable and proper amount involved. Concur—Kupferman, J. P., Lupiano, Evans and Sullivan, JJ.